Citation Nr: 1648036	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel





INTRODUCTION

The Veteran served on active duty from April 2009 to April 2010 as well as on active duty for training from November 2005 to April 2006 and March 2007 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for myopia, claimed as bilateral eye condition, to include scratched cornea, and denied service connection for a right and left ankle disability.  The Veteran properly appealed both issues, and they are both now currently on appeal.  

The Veteran reported during a September 2014 telephone call that he wished to withdraw his appeal and was informed that a withdrawal of his claim must be submitted in writing.  To date, he has not submitted such a request in writing and he and/or his representative have continued to participate in the case.  As such, the claim will be considered herein.  

The Veteran stated in February 2015 that he wished to withdraw his request for a hearing before the Board and was informed that he must submit a statement in writing to that effect.  A written statement requesting withdrawal of his hearing request has not been received.  The Veteran failed to report for a Board hearing that was scheduled to take place in April 2015 without a showing of good cause.  The notification letter has not been returned by the United States Postal Service as undeliverable and the Veteran has not explained his failure to report or requested rescheduling of the hearing.  As such, the request for a Board hearing is therefore considered to be withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claimed eye disability, service treatment records document that the Veteran was treated for a deep scratch of the right cornea in May 2009.  The Veteran reported during an August 2010 VA examination, as documented in a VA Medical Center (VAMC) treatment record, that he noticed a blind spot in his right eye vision in July 2009 and that he was told he had a solar burn of his eye.  He also reported that he experienced a corneal abrasion about one year prior while stationed at Fort Hood.  The optometrist stated that there was some decreased field of vision in the right eye without an apparent cause, there was no residual corneal disease associated with the previously scratched cornea, that the Veteran's myopia was not service-related, and that he saw no apparent cause for his visual symptoms in the right eye.  

A May 2011 VA treatment record included an assessment of visual field defect, unspecified, status post traumatic brain injury (TBI), convergency insufficiency, epiretinal membrane, photophobia, and refractive error.  The Veteran participated in continuous vision therapy thereafter.  

The Board notes that the last VA treatment of record is dated in July 2011, and, given that the Veteran had been receiving regular eye treatment at a VA facility, there are likely outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, the VA examination and opinion are inadequate, as the examiner did not fully consider or discuss the Veteran's reports regarding an in-service injury.  For example, the examiner did not comment as to whether the Veteran's report of being told he had a solar burn of his eye during service and his noticing the blind spot in his vision during service is pertinent to any of his current disabilities, including the decreased field of vision in the right eye.  As such, the Board finds that a new VA examination is necessary.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the claimed ankle disability, the Veteran has reported that he began to experience pain in his ankles during service and that this pain has continued and worsened ever since.  While he received a general medical examination in July 2010, the examiner did not specifically examine his ankles.  In this case, the Board finds that VA's duty to obtain an examination and etiology opinion as to whether any currently diagnosed ankle disability, to include right ankle impingement as treated by VA, is service connected.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since July 2011 and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA eye examination with a qualified physician to determine whether any current disability is related to service.  

Access to the virtual claims file and all relevant evidence should be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current eye disabilities.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disability, to include his field of vision defect or any of the disabilities present or diagnosed since the claim was filed in May 2010, had onset in service or is otherwise related to a disease or injury in service, including the reported symptoms and diagnosis of solar burn as well as the documented corneal scratch during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

3.  Additionally, provide the Veteran with a VA joints examination with a qualified physician to determine whether any current ankle disability is related to service.  

Access to the virtual claims file and all relevant evidence should be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current right and left ankle disabilities.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current ankle disability, to include right ankle impingement and any disability present or diagnosed since the claim was filed in May 2010, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




